                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



UNITED STATES OF AMERICA,                                 Case No. 6:18-cr-00177-AA
                                                           OPINION AND ORDER
             Plaintiff,

      vs.

HOLLIE ROBIN SPRIGGS,

            Defendant.
_______________________________________
AIKEN, District Judge:

      Now before the Court is defendant Hollie Spriggs’ Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 135. For the reasons set for below,

the motion is DENIED.

                                 BACKGROUND

      On March 11, 2019 defendant plead guilty to conspiracy to distribute five or

more grams of actual methamphetamine and 50 grams or more of a mixture (21

U.S.C. §§ 841(a)(1), (b)(1)(B)(viii), and 21 U.S.C. §§ 846); possession with intent to

distribute five or more grams of methamphetamine (21 U.S.C. §§ 841(a)(1),
(b)(1)(B)(viii)); possession with intent to distribute fifty or more grams of a

methamphetamine mixture (21 U.S.C, §§ 841(a)(1), (b)(1)(B)(viii)); possession with

intent to distribute a mixture containing methamphetamine (21 U.S.C. §§ 841(a)(1),

(b)(1)(C)); and violating the terms of her supervised release in Case Nos. 3:09-cr-

00507-3-AA and 6:17-cr-00108-1-AA. ECF No. 67.

       On August 5, 2019, this Court sentenced defendant to sixty months in custody

with a four-year term of supervised release to follow. ECF. No. 88 and 89. This

sentence also ran concurrent with the sanctions imposed in her supervised release

cases. Defendant has been serving her sentence at FCI Dublin with a projected

release date of June 29, 2022.

       Defendant filed the present motion for compassionate release on October 30,

2020. The Court held oral argument on the motion on November 19, 2020. ECF No.

147.

                                   STANDARDS

       Generally, a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25

(2010). Compassionate release under § 3582(c)(1)(A) provides an exception in rare

cases. Until 2018, § 3582 allowed compassionate release only upon a motion by the

Bureau of Prisons (“BOP”). With the passage of the First Step Act of 2018, Pub. L.

No. 115-391, § 603, 132 Stat. 5194, 5239 (Dec. 21, 2018), Congress authorized courts

to modify a defendant's sentence on a motion filed by a defendant “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant's facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

        Under § 3582(c)(1)(A), a court may reduce a defendant's sentence if it finds that

two conditions are met: (1) that “[e]extraordinary and compelling reasons warrant

such a reduction” and (2) “that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” If the court finds that those

conditions are met, before granting a sentence reduction, it must “consider[ ] the

factors set forth in [18 U.S.C.] § 3553(a) to the extent applicable[.]” 18 U.S.C. §

3582(c)(1)(A); see also United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020)

(reasoning that “[18 U.S.C. §§ 3582(c)(1) and (c)(2)'s parallel language and structure[

]   compel us to conclude that compassionate release hearings are sentence-

modification proceedings and that courts considering motions filed under § 3582(c)(1)

must follow a Dillon-style test” and describing the three-part test for compassionate

release motions (citing Dillon, 560 U.S. at 827, 829–30)).

        The Sentencing Commission's policy statement regarding sentence reductions

under § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The policy statement identifies

categories of extraordinary and compelling reasons, including the defendant's age,

medical conditions, and family circumstances. U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). It

also requires courts to find that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. §

1B1.13(2). But this policy statement, which has not been updated since the First Step
Act amended § 3582(c)(1)(A), only applies to motions filed by the BOP Director on

behalf of a defendant. United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021). On

a defendant's direct motion for compassionate release, the policy statement “may

inform a district court's discretion, ... but [it is] not binding.” Id. As a result, the court

may consider any extraordinary and compelling reason for release that a defendant

might raise. Id.

                                      DISCUSSION

       Here, the government does not dispute that defendant has exhausted her

administrative remedies through the BOP.            Accordingly, this motion is properly

before the Court.

       Defendant argues that her underlying health conditions in the face of the 2019

novel coronavirus (COVID-19) pandemic presents extraordinary and compelling

reasons which justify reducing her sentence to one of time served. Defendant is 37-

year-old African American women who suffers from asthma. She has also presented

evidence that conditions at FCI Dublin do not allow her to adequately ensure that

she will not contract COVID-19. At the time defendant filed her motion, FCI Dublin

was under “lockdown” COVID-19 protocols.

       The government concedes that defendant’s asthma could put her at higher risk

of developing complications from COVID-19. However, the government also notes

that defendant is relatively young, and her asthma appears to be managed

appropriately.
      The Court does not find that extraordinary and compelling reasons exist at this

time to warrant a sentence reduction. Defendant’s age does not put her at an elevated

risk, and there is currently only one active case of COVID-19 among inmates at FCI

Dublin. Also, vaccines are being made available to inmates in federal institutions.

      Further, even if the Court were to find extraordinary and compelling reasons,

the sentencing factors outlines in 18 U.S.C. § 3553(a) weigh against release. 1

Defendant’s advisory guideline range at sentencing was 100 to 125 months in

custody, and she received a significant downward departure to her ultimate sentence

of 60 months. Moreover, the significant present offenses were committed while

defendant was on supervised release for other federal convictions which also carried

lengthy sentences.

                                  CONCLUSION

      For reasons set forth herein, defendant’s motion for compassionate release

(ECF No. 135) is DENIED.

///

///

///




      1 In imposing a sentence which is “sufficient, but not greater than necessary,”
a court considers, among other things, the nature and circumstances of the offense,
the history and characteristics of the defendant, community safety, the kinds of
sentences available, the need to avoid unwanted disparities in sentencing, and all
other obligations of sentencing including punishment, deterrence, and rehabilitation.
18 U.S.C. § 3553(a).
      The Court also recognizes that circumstances can change quickly, so this

denial is without prejudice.    Defendant may file a renewed motion if her

circumstances change and, especially, if the COVID-19 infection rate begins rising

again at FCI Dublin.

      IT IS SO ORDERED.

                  28th day of May 2021.
      Dated this _____



                                   /s/Ann Aiken
                           __________________________
                                   Ann Aiken
                           United States District Judge
